Citation Nr: 0844325	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-27 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from January 1949 to December 
1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May 2006 and September 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a personal hearing conducted at the Muskogee RO 
in November 2008.  A copy of the hearing transcript is of 
record and has been reviewed. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Further development of the evidence is required before the 
Board can adjudicate the veteran's pending claim of 
entitlement to TDIU.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Board acknowledges that the veteran was provided with 
multiple VA examinations in April and May 2007 in connection 
with his various claims for increased disability ratings for 
his service-connected disabilities.  However, VA has not 
obtained a medical opinion as to the whether the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
rheumatoid spondylitis of the spine, prostatitis, bilateral 
hearing loss, bilateral chronic otitis media, tinnitus, 
degenerative joint disease of the right and left shoulders, 
degenerative joint disease of the right and left hips, 
degenerative joint disease of the right and left knees, acute 
iritis of the left eye, and perforations of the right and 
left eardrums, alone, are sufficient to preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for a qualified medical 
professional to review the veteran's VA 
claims folder and provide an opinion, 
with supporting rationale, as to whether 
the veteran's PTSD, rheumatoid 
spondylitis of the spine, prostatitis, 
bilateral hearing loss, bilateral chronic 
otitis media, tinnitus, degenerative 
joint disease of the right and left 
shoulders, degenerative joint disease of 
the right and left hips, degenerative 
joint disease of the right and left 
knees, acute iritis of the left eye, and 
perforations of the right and left 
eardrums, alone, render him unable to 
secure or follow a substantially gainful 
occupation.  

If the reviewing medical professional 
determines that specialist 
consultation(s), physical examination 
and/or diagnostic testing of the veteran 
are necessary, such should be scheduled.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SONNET BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



